Citation Nr: 1326997	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to July 1948.  He died in October 1983.  The appellant is claiming benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  

During the pendency of this appeal, the appellant requested a personal hearing before a Veterans Law Judge.  Prior to any such hearing being held, however, she withdrew her request in February 2010.  Thereafter, she again stated she desired a "personal hearing" before VA.  To clarify if and of what type of hearing was requested, the Board remanded this appeal in February 2011.  VA sent a March 2011 letter requesting the appellant to clarify her hearing request.  To date, she has not responded.  This silence is taken to constitute a withdrawal of any pending hearing request, and no further development in this regard is required.  


FINDINGS OF FACT

1.  In an October 1984 rating decision, the RO denied service connection for the cause of the Veteran's death, finding that the Veteran's cause of death was unrelated to service or a service-connected disability.  The appellant did not file a timely appeal to this decision.  

2.  No additional evidence which raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death has been received since October 1984.  


CONCLUSIONS OF LAW

1.  The October 1984 rating decision that denied service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  New and material evidence has not been received to reopen service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the appellant's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In July 2006 and September 2007 letters, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided her with the general criteria for the assignment of an effective date and initial rating.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, VCAA notice was provided the appellant prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  In the present case, the aforementioned July 2006 and September 2007 letters noted the basis for the prior denial, as well as the evidence required to substantiate the element or elements needed for service connection.  No further evidence in this regard is required.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In the present case, while VA's notice letters did not specifically indicate that the Veteran had been awarded service connection for pulmonary tuberculosis, the appellant has demonstrated actual notice of this fact.  In her March 2008 notice of disagreement, the appellant specifically cited the fact the Veteran had been awarded service connection for bilateral pulmonary tuberculosis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The RO has obtained VA and non-VA medical records.  The RO has not arranged for a VA medical opinion because such a duty does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent evidence not yet received.  Adjudication at this time is proper.  

Reopening Service Connection for the Cause of the Veteran's Death

Appellant's claim for service connection for the cause of the Veteran's death was denied in an October 1984 rating decision on the basis that there was no evidence indicating that the Veteran's cause of death was causally or etiologically related to military service, or to a service-connected disability.  The RO acknowledged that the Veteran had been awarded service connection for pulmonary tuberculosis, but concluded, based on the lay and medical evidence of record, that this disability was inactive at the time of his death, and did not play a substantial or material role in his death.  This conclusion was based on VA and medical treatment records and lay statements from people in the Veteran's community.  

The appellant was notified of the October 1984 decision via a letter dated that same month.  She did not submit a notice of disagreement, and no evidence was received within the year following that letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the October 1984 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 . 

In June 2006, the appellant filed an application to reopen service connection for the cause of the Veteran's death.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Since the RO's October 1984 decision, the appellant has submitted copies of the Veteran's death certificate, proof of service, and her own lay contentions.  The appellant asserts that the Veteran's pulmonary tuberculosis played a substantial or material role in the cause of death.  

Upon review of the file, this evidence is not new, as the death certificate and proof of service were of record at the time of the October 1984 denial, which specifically noted a death certificate was of record.  Thus, because this evidence was previously submitted, it is not new.  

The appellant's statements received in conjunction with the current claim to reopen reiterate her previous contentions made for service connection and, thus, constitute cumulative evidence.  The appellant's current claim for the cause of the Veteran's death is grounded upon the same factual bases as her prior claim, which was previously denied by the RO in an October 1984 decision.  The Board has considered the appellant's statements asserting a nexus between service and the cause of death on the basis that the Veteran was treated for pulmonary tuberculosis in service, and this same disability was listed as a cause of death on the death certificate; however, lay assertions of medical status do not constitute competent evidence for these purposes.  While the appellant is competent to report observable symptomatology, she is not competent to make the nexus between pulmonary tuberculosis and the Veteran's death.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  As such, the appellant's own statements concerning her claim are cumulative of those that were before the RO in October 1984, and are neither new nor material.  

The Board recognizes that the evidentiary standard to reopen a service connection claim is a "low threshold," according to the Court.  Shade, 24 Vet. App. at 117.  In the present case, however, the appellant has offered only a bare conclusory statement regarding an alleged nexus with service.  She has not established that she is competent to provide an opinion linking the Veteran's death to tuberculosis or that a medical doctor has testified to her as such.  Additionally, her lay statements have not been verified by a later diagnosis by a medical professional.  Id. at 122.  As such, her lay contentions are insufficient to reopen service connection for the cause of death.  

In conclusion, the additional evidence received since the October 1984 rating decision, considered in conjunction with the record as a whole, does not raise a reasonable possibility of substantiating the claim for service connection for the cause of death.  In short, the death certificate, service records, and appellant's lay contentions are essentially redundant of evidence of record at the October 1984 rating decision, and do not have any tendency to show that the cause of death is related to service or a service-connected disability.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  

For these reasons, the Board finds that new and material evidence to reopen service connection for the cause of death has not been received subsequent to the last final RO decision in October 1984.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the appellant's claim is not reopened.  


ORDER

The appeal to reopen service connection for the cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


